lN THE SUPREME COURT OF PENNSYLVAN|A
EASTERN D|STR|CT

THO|\/|AS DARTOE, 1 NO. 10 EM 2016

Petitioner

SUF’ER|NTENDENT, I\/||CHAEL
OVER|\/|EYER AT, SC|-FOREST, AND
THE D|STR|CT'ATTORNEY OF THE
COUNTY OF PH|LADELPH|A, AND THE
ATTORNEY GENERAL OF THE STATE
OF° PENNSYLVAN|A,

Respondents

PER CUR|AM

AND NOW, this 15th day of Apri|, 2016, the App|ioation for Leave to Fi|e Origina|
Process and the Petition for Writ of Habeas Corpus are D|SM|SSED. See
Commonvi/ea/th v. A//`, 10 A.3d 282 (Pa. 2010) (exp|aining that hybrid representation is
not permitted).

The Prothonotary is D|RECTED to forward the filings to counsel of record